Case 1:17-cv-05833-DLC Document 218 Filed 07/23/20 Page 1 of 1

NADEL & CIARLO, P.C.

ATTORNEYS AT LAW

 

 

LORRAINE NADEL 527 MADISON AVENUE, 7TH FLOOR
MICHAEL J. CIARLO New York, NEw York 10022
www.nadelciarlo.com TEL 212-317-9500 + Fax 212-317-9849

July 23, 2020

Via ECF:

Hon. Denise L. Cote

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: 16-cv-6601 Knopf v Phillips et al; and related matter 17-cv-5833
Response to Order dated July 13, 2020

Your Honor:

I am counsel for the defendant Michael Phillips in this action. This letter is submitted in
response to the Court’s Order, dated July 13, 2020, inquiring as to whether the parties consent to
a stay of the trial in this action until such time as the related Esposito action is ready for trial.

Mr. Phillips consents to stay the trial in this matter and understands that a decision as to
whether to consolidate the two cases for joint trial will not be made until the Esposito action is
ready for trial. However, Mr. Phillips respectfully requests that the court grant him the right to
participate in discovery and depositions in the related Esposito matter. To that extent, Mr. Phillips
requests the right to participate in the forthcoming scheduling conference in Esposito, and that the
parties in Esposito be required to copy the undersigned on all correspondence and discovery-
related scheduling matters going forward.

Resp¢gctfully,

 
 

(énaine Nadel (LN 0392)

ce: all parties via ECF (w/o enclosures)
